Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; THIS COURT FINDS that this claim is filed pursuant to Ch. 37, Sec. 8(f), Para. 439.8(f), Ill. Rev. Stat., 1969, and arises by reason of claimant having overpaid advanced privilege tax payment as computed on line 24, page 4 of the 1970 Privilege Tax Statement, as per Ch. 73, Sec. 1024, Ill. Rev. Stat., 1969, and no new or novel questions of law are presented. IT IS HEREBY ORDERED that the sum of $217.94 be awarded claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.